Citation Nr: 1518104	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  13-16 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a lumbosacral spine disability.

2.  Entitlement to a higher initial disability rating in excess of 30 percent for coronary artery disease/ischemic heart disease (CAD).

3.  Entitlement to a higher initial disability rating for prostate cancer and residuals, in excess of 0 percent (noncompensable) from September 1, 2011 to September 21, 2011, in excess of 20 percent from September 22, 2011 to May 22, 2012, and in excess of 40 percent from May 23, 2012.

4.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1967 to June 1970.

This matter came before the Board of Veterans' Appeals (Board) on appeal from multiple rating decision of the RO in New Orleans, Louisiana.  A November 2010 rating decision granted service connection for CAD and assigned a 30 percent initial disability rating.  In a September 2011 rating decision, the RO granted service connection for prostate cancer.  At the time of the grant, a 100 percent disability rating was assigned for the period from October 8, 2010 to August 31, 2011, and a noncompensable (0 percent) rating was assigned for the period on and after September 1, 2011.  The Veteran filed a notice of disagreement (NOD) to the assigned rating in September 2011.  In a subsequent September 2012 rating decision, the RO granted a 20 percent disability rating for urinary frequency as a residual of prostate cancer status post radiation therapy for the period from September 22, 2011 until May 22, 2012, and a 40 percent disability rating for the period from May 23, 2012, creating a three "staged" initial rating.

As to the issue of service connection for a lumbosacral spine disability, service connection for a lumbosacral spine disability was initially denied in a RO rating decision dated September 28, 2007, and mailed to the Veteran on October 29, 2007.  As no timely NOD was filed as to that decision, in subsequent rating decisions the RO merely considered whether new and material evidence had been received to reopen the issue; however, as the Board finds that the September 28, 2007 rating decision did not become final as to the issue of service connection for a lumbosacral spine disability (because additional evidence was received within one year of the decision, see 38 C.F.R. § 3.156(b)), the Board need not consider whether new and material evidence was received to reopen that issue in the instant decision.

Specifically, in the September 28, 2007 rating decision, the RO based its denial on a lack of evidence demonstrating that a spinal disability was related to service.  In a January 2008 statement, the Veteran advanced that two doctors who had treated his spine opined that the diagnosed spinal issues were related to in-service parachuting.  This lay statement was new and material evidence as defined in 38 C.F.R. § 3.156(b) (2014), and was received within one year of the October 29, 2007 notice of the September 28, 2007 rating decision.  As such, because a new rating decision reconsidering the Veteran's original claim on the basis of this new and material evidence was not issued by the RO, the September 28, 2007 decision did not become final, and the Board need not consider whether new and material evidence is necessary to reopen the issue of service connection for a lumbosacral spine disability in the instant decision.  38 C.F.R. § 3.156(b).

The Veteran has appealed from the initial rating assigned for the service-connected CAD and prostate cancer.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans' Claims (Court) addressed a similar appeal and directed that such appeal of the initial rating assigned following a grant of service connection was specifically not a claim for an increased disability rating.  The Court also directed that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.

VA has received additional medical documentation since the issuance of the September 2012 statement of the case (SOC) concerning the issue of a higher initial disability rating for the service-connected CAD.  While these treatment records do make reference to evidence relevant to this issue, the information contained is merely cumulative and/or redundant of the evidence previously received and considered by the RO.  A waiver of RO consideration is not necessary.  See 
38 C.F.R. § 20.1304(c) (2014).

The issues of a higher initial disability rating in excess of 0 percent (noncompensable) from September 1, 2011 to September 21, 2011, in excess of 20 percent from September 22, 2011 to May 22, 2012, and in excess of 40 percent from May 23, 2012 for prostate cancer and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with degenerative joint disease (DJD) of the lumbosacral spine.

2.  The Veteran sustained a back injury while parachuting in service.

3.  The currently diagnosed DJD of the lumbosacral spine is related to service.

4.  For the entire initial rating period on appeal, the Veteran's CAD did not manifest as congestive heart failure, a workload of 5 or less metabolic equivalents (METs), or left ventricular dysfunction with an ejection fraction of 50 percent or less.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a lumbosacral spine disability have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2014).

2.  For the entire initial rating period on appeal, the criteria for an initial disability rating in excess of 30 percent for CAD have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.104, Diagnostic Code 7005 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  As the instant decision grants service connection for a lumbosacral spine disability, which represents a complete allowance of the appeal as to that issue, no further discussion of VA's duties to notify and to assist is necessary as to that issue.

As this appeal arises, in part, from the Veteran's disagreement with the initial rating following the grant of service connection for CAD, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of notice of disagreement (NOD)).

Regarding the duty to assist in this case, the Veteran was afforded a VA heart examination for compensation purposes in December 2009.  The examination report is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that the December 2009 VA examination report conveys that the VA examiner did not review the claims file; however, the review of the claims file is not required for purposes of determining whether a higher initial disability rating is warranted, as the reports reflect that necessary testing was conducted, all relevant questions were answered, and the VA examiner relied upon an accurate history and complaints of disability obtained from the Veteran.  See VAOPGCPREC 20-95 (stating that the determination as to whether review of prior medical records is necessary in a particular case depends largely upon the scope of the examination and the nature of the findings and conclusions the examiner is requested to provide); Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (the claims file is a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion, it is not a magical or talismanic set of documents).  

Further, the Board notes that the evidence of record does not reflect that the symptoms of the Veteran's CAD disability may have worsened since the December 2009 VA heart examination.  As such, the Board does not find that a remand for a new VA examination is necessary.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95.   

All relevant documentation has been secured.  VA has received significant VA and private medical documentation related to the CAD.  All relevant facts have been developed.  There remains no question as to the substantial completeness of the appeal for a higher initial disability rating for the service-connected CAD.  
38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.


Service Connection for a Lumbosacral Spine Disability

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

DJD is a chronic disease listed as "arthritis" under 38 C.F.R. § 3.309(a) (2014); therefore, 38 C.F.R. § 3.303(b) applies to the spinal disability issue on appeal.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  "Degenerative joint disease, or osteoarthritis, is defined as arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of apposing joint surfaces with consequent distortion of joint position usually without bony stiffening."  Webster's Medical Desk Dictionary 501 (1986).  See Greyzck v. West, 12 Vet. App. 288, 291 (1999) (nonprecedential decision recognizing Stedman's Medical Dictionary 9, 1267 (26th ed.1995) for the proposition that "degenerative joint disease" and "degenerative arthritis" are forms of arthritis subject to presumptive service connection).  As the instant decision grants service connection for a lumbosacral spine disability on a direct basis, there is no need to further discuss entitlement to service connection on a presumptive basis. 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; 
(2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Veteran asserts that a currently diagnosed spinal disability is due to injuries caused by multiple parachute jumps in service.  Initially, the Board finds that the Veteran is currently diagnosed with DJD of the lumbosacral spine.  Multiple VA and private treatment records received by VA throughout the course of this appeal reflect that the Veteran displayed degenerative changes of the lumbosacral spine.  The VA examiner at the January 2013 VA spinal examination specifically noted that a magnetic resonance imaging (MRI) report conveyed that the Veteran had mild to moderate spinal DJD.

Next, the Board finds that the Veteran sustained a back injury while parachuting during service.  The Veteran has advanced undertaking 20 plus jumps during service, and a "recorded jumps" service personnel record indicates that the Veteran had at least 16 jumps from November 1967 through January 1970.  Further, the Veteran has advanced that, during what would have been one of the final jumps, the Veteran landed wrong and was dragged along the ground by high winds.  While service treatment records do not reflect complaint or treatment for such an injury, the Veteran has advanced that after being treated by a field medic he was basically told to "suck it up" and move on without receiving additional treatment.  In addition to these lay statements, the Veteran has also submitted summaries of medical journal articles discussing the dangers of military parachuting.  The evidence reflects that there are a number of factors, including high winds, which can result in a parachuting injury.  For these reasons, the Board finds that the Veteran sustained a back injury while parachuting in service.

After a review of all the evidence of record, lay and medical, the Board finds the evidence is at least in equipoise as to whether the Veteran's lumbosacral spine DJD is related to active service.  At the outset, the Board notes that the evidence of record, lay, VA, and private, reflects that the Veteran has consistently advanced receiving spinal treatment and surgery twice within the first two decades of service separation.  While there appears to be some confusion as to when the first surgical procedure took place, such confusion is understandable considering the amount of time that has passed since the procedure took place.  Further, the medical records concerning these procedures have been destroyed due to age.  As to the first period of treatment and surgical procedure, the evidence reflects that treatment occurred sometime between the mid-1970s and the early 1980s.  In any event, the Board finds credible the Veteran's contention that both treating doctors opined that the Veteran's spinal disabilities were related to the Veteran's parachute jumps in service.  See Davidson, 581 F.3d 1313. 

Further, a March 2012 VA treatment record reflects that a VA examiner opined that the Veteran's back/spinal issues were related to service.  Specifically, the VA examiner noted that "due to the proximity of the reported surgeries to the date of the patient's discharge and the reported history of the patient, it is more likely than not that a majority of the patient's back problems were caused by the work and physical stress placed on his back during his time in service."

The Veteran received a VA spinal examination for compensation purposes in October 2012.  While a negative nexus opinion was rendered, as the VA examiner did not review the claims file or otherwise reflect that from other sources he had obtained a full and accurate history, the examination was inadequate for rating purposes.  As such, VA sought an addendum opinion in January 2013.  After reviewing the claims file, the VA examiner again opined that the Veteran's spinal disability was not related to service; however, this opinion is of little to no probative value as it is based on an incomplete and, therefore, inaccurate, factual history.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).  Specifically, the VA examiner disregarded the Veteran's previous contention that he received spinal surgery as early as the mid-1970s, and opined that the Veteran's surgery and treatment in 1984 (most likely a second period of treatment) was too far removed to have been caused by a single bad jump in service. 

The Veteran is currently diagnosed with DJD of the lumbosacral spine.  A back injury occurred when the Veteran was involved in an in-service parachuting accident.  Multiple medical professionals, both VA and private, have related the Veteran's spinal disability to parachuting in service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the currently diagnosed DJD of the lumbosacral spine was incurred in active service.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.

Initial Disability Rating for CAD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2014).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2014).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2014).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

The Veteran's service-connected heart disability is rated pursuant to Diagnostic Code 7005.  38 C.F.R. § 4.104.  Under Diagnostic Code 7005, a 30 percent evaluation is warranted for CAD with a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent evaluation is warranted for more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  The maximum schedular rating of 100 percent is warranted for chronic congestive heart failure; or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of less than 30 percent. 

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

The Veteran received a VA heart examination in December 2009.  The examination report conveys that the Veteran was diagnosed with CAD and ischemic heart disease.  The report reflects that the Veteran takes continuous medication to treat the disability and that the Veteran previously had stents put in place in 2006.  Congestive heart failure was not recorded, and the VA examiner specifically noted no history of congestive heart disease.  Symptoms included fatigue, angina, dizziness, and dyspnea upon severe exertion.

After undergoing METs testing, the Veteran had a workload of 10.20 METs.  Two left ventricular ejection fraction (LVEF) ratings appear in the report.  The first notes a LVEF of greater than 50 percent, and the second notes a LVEF of greater than 55 percent.

VA and private treatment records for the relevant period on appeal do not reflect that the Veteran had congestive heart failure.  In April 2006, as noted in a private treatment record, the Veteran displayed a workload of 12.5 METs and a LVEF of 65 to 70 percent.  Subsequent testing in May 2006 revealed a workload of 13.5 METs and a LVEF of 65 percent.  A September 2008 private treatment record conveyed that the Veteran had an estimated workload of 15 METs and a LVEF of 55 percent.  An August 2009 private treatment record notes an estimated workload of 13 METs and a LVEF of 55 percent.  In December 2009, the Veteran again had a LVEF of 55 percent.  Finally, private testing conducted in March 2012 revealed an estimated workload of 15 METs and a LVEF of 60 percent.

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of a disability rating in excess of 30 percent for the service-connected CAD.  In order to warrant a 60 or 100 percent rating under Diagnostic Code 7005, there must be some congestive heart failure, left ventricular dysfunction with an ejection fraction of 50 percent or less, or a workload of 5 METs or less resulting in either dyspnea, fatigue, angina, dizziness, or syncope.  See 38 C.F.R. § 4.104, DC 7005.  The evidence of record, both lay and medical, conveys that there is no evidence of any congestive heart failure, METs testing reflects that the Veteran's METs remained well above 5.0 during the initial rating period, and the LVEF never fell to 50 percent or below during the rating period.  

The Board finds that for the initial rating period on appeal, the Veteran's service-connected CAD did not manifest as congestive heart failure, a workload of 5 or less METs, or left ventricular dysfunction with an ejection fraction of 50 percent or less.  Such findings do not more nearly approximate a 60 percent or higher disability rating.  38 C.F.R. § 4.104, Diagnostic Code 7005.  As the preponderance of the evidence is against the appeal for a higher initial rating in excess of 30 percent, the appeal for a higher initial rating for CAD must be denied.  38 C.F.R. §§ 4.3, 4.7, 38 C.F.R. § 4.104, Diagnostic Code 7005.


Extraschedular Consideration

The Board had also considered whether an extraschedular rating is warranted for the service connected CAD.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

With respect to the first prong of Thun, the Board finds that the CAD symptomatology and impairment, including lowered METs, related medication, fatigue, angina, dizziness, and dyspnea upon severe exertion are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria for cardiovascular disorders specifically provide for disability ratings based on a combination of reported symptoms and clinical findings. 

In this case, considering the lay and medical evidence, the Veteran's CAD manifested by fatigue, angina, dizziness, dyspnea upon severe exertion, the need for medication, and a reduction in the METs level.  These symptoms are part of or like or similar to symptoms listed under the schedular rating criteria at 38 C.F.R. 
§ 4.104.  The schedular rating criteria specifically address the Veteran's cardiovascular symptomatology, including the use of medication, fatigue, METs level, percentage of ejection fraction, limitations of physical activity, and limitations on strenuous activity.  As noted above, the schedular rating criteria explain that METs measure the energy expended and oxygen required by an individual.  38 C.F.R. § 4.104, Note (2).  Additionally, the level of METs at which dyspnea, fatigue, angina, or dizziness develops is also accounted for by the schedular rating criteria.  Id.  Based on the foregoing, all symptoms or impairment are contemplated by the schedular criteria, including symptoms that are like or similar to the schedular rating criteria, the schedular rating criteria are adequate to rate the disabilities, and referral for an extraschedular evaluation is not warranted.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above.  In the absence of exceptional factors associated with CAD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The issue of entitlement to a TDIU is addressed below.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Service connection for a lumbosacral spine disability of DJD is granted.

For the entire initial rating period on appeal, a higher initial disability rating for coronary artery disease/ischemic heart disease in excess of 30 percent is denied.



REMAND

Initial Disability Rating for Prostate Cancer

A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Weggenmann, 5 Vet. App. at 284; Snuffer, 10 Vet. App. 400; Caffrey, 6 Vet. App. 377; VAOPGCPREC 11-95.  Currently, the Veteran's service-connected prostate cancer is rated for urinary frequency.  38 C.F.R. § 4.115b, Diagnostic Code 7528 (2014).  The Veteran last received a VA examination in May 2012 that addressed urinary frequency.  In a subsequent statement, the Veteran advanced receiving hospital treatment in October 2012 for bleeding from the penis and bladder retention.  The Veteran also indicated that recent treatment had caused him to lose all bladder control.  As such statements suggest that the symptoms may have worsened since the May 2012 VA examination, the Board finds that a remand for a new VA examination is warranted.

Outstanding Treatment Records

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The October 2012 statement discussed above indicates that the Veteran received hospital treatment in October 2012, which may be relevant to the remanded prostate cancer rating issue.  Further, the evidence reflects that the Veteran has recently been treated by a private urologist.  These documents do not appear to be associated with the record.  Further, it appears that the Veteran continues to receive VA treatment for the service-connected prostate cancer.  On remand the AOJ should attempt to obtain any outstanding private medical documentation.  Additionally, the AOJ should attempt to obtain any outstanding VA medical records for the period from July 2013.


TDIU

The Veteran is currently service connected for multiple disabilities.  The Court has held that entitlement to a TDIU is raised when a veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran is service connected for prostate cancer and CAD, and he filed a claim for higher initial ratings for both disabilities.  A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).  

There is some evidence of record to suggest that, while the Veteran is retired, the service-connected disabilities may prevent the Veteran from working.  The issue of entitlement to a TDIU has been raised.  As the issue of entitlement to a TDIU has not previously been addressed, the Board remands the issue to the RO for adjudication.

Accordingly, the issues of a higher initial disability rating for prostate cancer and residuals and entitlement to a TDIU are REMANDED for the following action:

1.  The AOJ should send the Veteran VCAA notice for a TDIU and any related development (such as a VA Form 21-8940).

2.  Contact the Veteran and request that he provide information as to any private medical treatment for prostate cancer and/or prostate cancer treatment residuals, including urinary dysfunction, to include hospital treatment in October 2012 and treatment from a private urologist, received since service separation.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation pertaining to the treatment of prostate cancer and its residuals, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).

3.  Associate with the record all VA treatment records pertaining to the treatment of the Veteran's prostate cancer and its residuals, not already of record, for the period from July 2013.

4.  Schedule the Veteran for the appropriate VA examination(s) in order to assist in determining the current level of severity of the Veteran's service-connected prostate cancer and its residuals.  The relevant documents in the record should be made available to the examiner(s), who should indicate on the examination report(s) that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The examiner should provide the following opinions:

A)  The VA examiner should report the extent of the prostate cancer disability symptoms in accordance with VA rating criteria.

B)  The VA examiner should address whether the Veteran has undergone any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure since the May 2012 prostate cancer examination.

C)  The VA examiner should address the severity of the Veteran's prostate cancer treatment residuals, to include renal and voiding dysfunction.

5.  Then, after any additional notification and/or development deemed warranted, adjudicate/readjudicate the issues of a higher initial disability rating in excess of 0 percent (noncompensable) from September 1, 2011 to September 21, 2011, in excess of 20 percent from September 22, 2011 to May 22, 2012, and in excess of 40 percent from May 23, 2012 for prostate cancer and entitlement to a TDIU.  If any benefit sought on appeal is/remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


